Citation Nr: 9916141	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  93-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from July 1990 to 
January 1991.  By rating action dated in April 1992, the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Chicago, Illinois, denied entitlement to service connection 
for bilateral pes planus and a bilateral knee disability.  
The veteran appealed from those decisions.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
August 1995 when service connection for bilateral pes planus 
was denied.  Appellate consideration of the question of 
entitlement to service connection for a bilateral knee 
disability was deferred pending further action, including a 
VA examination of the veteran.  The case was again before the 
Board in June 1997 when it was again remanded for further 
action.  The case is again before the Board for further 
appellate consideration.


REMAND

In the June 1997 remand, the Board noted that the veteran had 
not responded to a September 1995 request from the RO for 
identification of all medical personnel and facilities that 
had provided him treatment for his knees.  However, it was 
noted that he had not been scheduled for a VA orthopedic 
examination to determine the nature, extent and etiology of 
any bilateral knee disability currently present.  It was 
noted that the request for an examination had not been made 
contingent upon a response from the veteran.

The Board requested that the veteran again be afforded an 
opportunity to furnish a complete list of doctors and 
facilities from which he has received treatment for his knees 
both prior to and after service.  It was asked that, after 
obtaining any necessary authorization from the veteran, the 
RO should then obtain copies of the records for all treatment 
reported by the veteran.  The Board further requested that 
after the foregoing had been completed to the extent possible 
and regardless of whether there was any response from the 
veteran, he be scheduled for a VA orthopedic examination to 
determine the nature, extent and etiology of any knee 
disability he might have.  

The record discloses that in July and September 1997 the RO 
wrote to the veteran at his address of record on [redacted] 
Avenue, [redacted], and asked that he provide a complete list of 
doctors and facilities where he had received treatment for 
his knees both prior to and after service.  The veteran did 
not respond to the request.  

The record further reflects that in May 1998 the veteran was 
scheduled for a VA orthopedic examination and failed to 
report for the examination.  However, the veteran's address 
as listed on the notice to report for the examination was on 
S. Mason in Chicago.

On the October 1998 supplemental statement of the case that 
was sent to the veteran, his address on [redacted]. Avenue, 
[redacted], was used.  However, in a February 1999 letter to the 
veteran advising him that his records were being returned to 
the Board, an address on [redacted] Street in [redacted], was used.  

As matters now stand, the current address of the veteran is 
somewhat unclear and it is also unclear whether or not he 
received the July and September 1997 letters from the RO 
requesting medical information and the notice to report for 
the May 1998 VA orthopedic examination.  Accordingly, the 
case is again REMANDED for the following action:

1.  The veteran's correct, current 
address should be obtained and associated 
with the claims file.  He should then be 
afforded another opportunity to provide a 
complete list of doctors and facilities 
from which he had received treatment for 
his knees both prior to and after 
military service.  After obtaining any 
necessary authorization from the veteran, 
the RO should then obtain copies of the 
records for all treatment reported by the 
veteran.  Any such information obtained 
should be included with the claims file.

2.  After the above action has been 
completed and regardless of whether there 
has been a response from the veteran, he 
should be scheduled for a VA orthopedic 
examination in order to determine the 
nature, extent and etiology of any knee 
disability that may now be present.  All 
indicated tests and x-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report. The examiner 
should review all preservice, service and 
post service medical records contained in 
the claims file and express an opinion 
regarding the etiology of any left or 
right knee abnormality found on the 
examination.  The examiner should also 
specifically express an opinion as to 
whether any current left knee disability 
is related to the veteran's inservice 
episode of treatment for left knee pain 
and the preservice left knee trauma.  If 
the examiner concludes that the veteran's 
current left knee condition is in any way 
related to the preservice injury, the 
examiner should express an opinion as to 
whether the veteran's military service 
caused any permanent increase in severity 
of the underlying pathology of the 
preservice left knee disability, beyond 
that which might be attributable to the 
natural progress of the condition.  A 
complete rationale for all opinions 
expressed should be provided.  The claims 
folder is to be made available to and 
reviewed by the examiner prior to 
conducting the examination.  

3.  The veteran's case should then be 
reviewed by the RO.  If the determination 
remains adverse to him, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.


When the above-action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purpose of this REMAND 
is to obtain clarifying information.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




